K. K. HALL, Circuit Judge,
concurring:
I agree that the manufacturers’ active negligence precludes their recovery for non-contractual indemnity. However, I am troubled by the fact that this Circuit permits a tortfeasor to seek indemnity from the United States despite the exclusive remedy clause of the Federal Employees’ Compensation Act, 5 U.S.C. § 8116(c). As noted by Judge Widener, our court adopted this position in Wallenius Bremen G.m.b.H. v. United States, 409 F.2d 994 (4th Cir. 1969); that decision is binding precedent for the Circuit. Nevertheless, Bremen is wrong because it misinterpreted the authorities upon which it relied, and because it failed to recognize the importance of exclusivity provisions to workmen’s compensation programs. Bremen’s faulty analysis has been criticized and rejected by the other circuits,1 leaving our court with the dubious distinction of being the sole adherent to the Bremen rule.
The panel opinion does not squarely confront the problems created by Bremen, but instead assumes that Section 8116(c) would not bar the indemnity claims. This assumption is, of course, simply an implied application of the Bremen doctrine. Rather than rest upon implications, I would prefer to directly confront and explore this issue, and to seek an en banc reconsideration of the Bremen analysis.

. The circuits which have rejected the analysis used in Bremen are, in order of circuit: Newport Air Park, Inc. v. United States, 419 F.2d 342 (1st Cir. 1969); Galimi v. Jetco, Inc., 514 F.2d 949 (2d Cir. 1975); Travelers Insurance Co. v. United States, 493 F.2d 881 (3rd Cir. 1974); Kudelka v. American Hoist and Derrick Co., 541 F.2d 651 (7th Cir. 1976); Adams v. General Dynamics Corp., 535 F.2d 489 (9th Cir. 1976); Murray v. United States, 132 U.S.App. D.C. 91, 405 F.2d 1361 (1968).